BLACKROCK FUNDS II BlackRock Secured Credit Portfolio (the “Fund”) Supplement dated April 27, 2016 to the Summary Prospectus dated January 28, 2016 Effective immediately, C. Adrian Marshall, CFA, Mitchell Garfin, CFA and Carly Wilson are the portfolio managers of the Fund, and the following changes are made to the Fund’s Summary Prospectus: The section of the Summary Prospectus entitled “Key Facts About BlackRock Secured Credit Portfolio — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title C. Adrian Marshall, CFA 2012 Managing Director of BlackRock, Inc. Mitchell Garfin, CFA 2012 Managing Director of BlackRock, Inc. Carly Wilson 2012 Director of BlackRock, Inc. Shareholders should retain this Supplement for future reference. SPRO-SECCR-0416SUP
